ORDER
PER CURIAM.
Upon consideration of the Joint Petition For Rehearing of Petitioners and Intervenors it is
ORDERED, by the Court, that the petition is denied.
Before WALD, Chief Judge, MIKVA, EDWARDS, RUTH BADER GINSBURG, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG and SENTELLE, Circuit Judges, and ROBINSON, Senior Circuit Judge.
ORDER
PER CURIAM.
The Joint Suggestion For Rehearing En Banc of Petitioners and Intervenors has been circulated to the full Court. No member of the Court requested the taking of a vote thereon. Upon consideration of the foregoing it is
ORDERED, by the Court en banc, that the suggestion is denied.
A statement of Circuit Judge SILBERMAN is attached.